Citation Nr: 1410670	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  08-12 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for tinea gentiocruralis, rated as non-compensable prior to May 29, 2009, and rated as 10 percent disabling from May 29, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran had active military service from August 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.

Although the Veteran initially requested a Travel Board Hearing, in a May 2008 correspondence the Veteran elected to have a hearing before a Decision Review Officer instead of a Travel Board Hearing.  In October 2008, the Veteran had a hearing before a Decision Review Officer.  A copy of that transcript has been associated with the Veteran's claims file.  

This appeal was previously remanded by the Board in April 2012.  Unfortunately, for the reasons discussed below, there has not been substantial compliance with the Board's April 2012 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  For that reason, the appeal must again be remanded. 

The Board also notes that in addition to the Veteran's claim for an increased rating for tinea gentiocruralis, the April 2012 remand also remanded the Veteran's claims for service connection for a left knee disorder, a right shoulder disability, and a back disability.  A December 2012 rating decision granted service connection for a right shoulder condition, for a left knee contusion, and for a thoracic and lumbar spine strain.  The Veteran has not, in response, separately appealed either the initial ratings assigned for those disabilities or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or effective date.).  Accordingly, those claims are no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

The directives in the Board's April 2012 remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

In the April 2012 remand, inter alia, the Board directed the RO to readjudicate the Veteran's increased rating claim in a Supplemental Statement of the Case (SSOC), which was to specifically include consideration of the March 2010 VA skin examination.  In an April 2013 SSOC, the RO readjudicated the Veteran's claim.  However, the SSOC did not list the March 2010 VA skin examination as evidence or otherwise indicate that the RO considered that evidence.  Accordingly, the Board finds that there has not been substantial compliance with the April 2012 remand directives, and an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, a review of the record indicates that there is pertinent evidence that has not been associated with the claims file.  As discussed above, the Board's April 2012 remand instructed the RO to readjudicate the claim in an SSOC, to include consideration of the March 2010 VA skin examination.  Upon review of the claims file, the Board finds that the claims file does not include a VA skin examination dated in March 2010, although there are several VA examination reports from March 2010 in the file.  Furthermore, the April 2013 SSOC referenced a March 2013 VA skin examination.  Upon review of the claims file, the Board finds that the March 2013 VA skin examination has not been associated with the claims file.  Accordingly, the outstanding March 2010 and March 2013 VA skin examinations must be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain copies of the March 2010 and March 2013 VA skin examinations and associate them with the claims file. If there is no skin examination from March 2010, the RO should document that fact in the file with a formal finding of unavailability.

2.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


